Citation Nr: 9923496	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  92-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar on the 
left lateral chest wall, residual of metal fragment wound.

2.  Entitlement to a compensable evaluation for overuse 
syndrome of the left knee.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for a scar on the left lateral chest wall.  The May 1996 
rating decision granted service connection for a left knee 
disability, but assigned a noncompensable rating.  Because 
the appellant continues to disagree with the current rating 
assigned, the claim of a compensable rating remains at issue 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

The appellant appeared at a hearing held at the RO before an 
RO hearing officer in July 1992.  The appellant appeared also 
at a hearing held in Washington, D.C., before a member of the 
Board on March 5, 1993.  Transcripts of both hearings have 
been associated with the record on appeal.  The Board member, 
who conducted the appellant's March 1993 hearing, is no 
longer employed by the Board.  In April 1998 the Board 
offered to the appellant an opportunity to attend another 
hearing.  The appellant responded that he did not want an 
additional hearing.

The issue of entitlement to a compensable evaluation for a 
scar on the left lateral chest wall, residual of metal 
fragment wound, was before the Board previously in June 1994, 
when it was remanded for additional development.

This case was again before the Board in November 1998 when it 
was remanded for additional development.

The requested development of the appellant's claim for 
entitlement to a compensable evaluation for a scar on the 
left lateral chest wall, residual of metal fragment wound, 
has been completed.

The appellant's claim of an effective date earlier than 
February 18, 1999 for a 10 percent disability evaluation for 
a keloid scar, status post left simple mastectomy, his claim 
of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities, and 
his claim for increased disability evaluations for his 
service-connected right knee disabilities, all raised by his 
representative at the July 1999 informal hearing 
presentation, are referred to the RO for appropriate 
development.

The issue of an increased evaluation for overuse syndrome of 
the left knee will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim pertinent to scar of the 
left lateral wall has been obtained by the agency of original 
jurisdiction.

2.  The appellant' service-connected scar on the left lateral 
chest wall, residual of metal fragment wound, is well healed, 
nontender, well nourished, and not ulcerated.  No part of the 
appellant's body is limited in function due to the scar.


CONCLUSION OF LAW

The criteria for an increased evaluation for a scar on the 
left lateral chest wall, residual of metal fragment wound, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the appellant has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the 
appellant in the development of his claim has been satisfied.  
Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

In October 1967 the appellant was treated for an injured 
side, which had been cut by a flying piece of metal.  An X-
ray examination revealed a fragment.  The fragment was 
removed and the wound was sutured.  One week later, the 
examiner removed the sutures and noted that the wound was 
healing O.K.

In January 1969 the appellant was examined for pain in the 
left chest area.  The diagnosis was left gynecomastia.  At a 
subsequent surgical consult, the examiner noted that the 
appellant had a markedly enlarged left breast.  It was noted 
that the enlargement had increased progressively, and the 
appellant complained of increased pain and tenderness.  The 
examiner noted also that the appellant had a keloid from the 
May 1968 removal of a metal fragment.

At an April 1970 VA examination, the appellant complained of 
swelling on his left side.  He stated that, after he was 
"hit" in the left chest, the fragment was taken out.  He 
stated that then the left breast began to swell.  He stated 
that he underwent surgery and that "some kind of breast 
tissue" was taken out.  He added that, since the surgery, 
the left breast was still large and had keloids.  The 
examiner diagnosed moderate gynecomastia on the left breast.  
The examiner noted a semi-circular keloid involving the left 
nipple at the site of a breast biopsy.  A second keloid was 
noted on the upper outer quadrant of the left breast, which 
was the site of drain after biopsy surgery.  A third keloid, 
which was circular and located on the mid-axillary line over 
the fifth rib, was noted to be at the site of "shell 
fragment" penetration and removal.  The appellant stated 
that the third keloid was incurred when a small piece of 
loose metal, from the lid of a 55-gallon steel drum, came off 
and penetrated his skin.

The diagnoses were gynecomastia, left; keloid, left breast 
nipple; keloid, left breast upper, outer quadrant; and keloid 
mid axillary line, left.

At a July 1971 VA examination, the examiner noted that the 
appellant had three scars on his left chest, which were 
"[a]ll alleged residuals of [shell fragment wounds]."  The 
examiner diagnosed scars on the left anterior chest with 
keloid formation.

At a January 1984 VA examination, the examiner noted three 
tender scars on the appellant's left chest.  The examiner 
noted also that the entire pectoralis muscle on the left was 
tender to palpation.  The diagnosis was scars on the left 
chest with keloid formation.

At an April 1984 VA examination, the examiner noted scars on 
the appellant's left chest wall.  The diagnosis was scars on 
the left chest wall with keloid formation.

At a January 1999 VA examination, the examiner noted that the 
appellant had two scars in the left axillary area.  One was 
3/4-inch, well healed, and nontender.  The other was one-inch 
and nontender.  The examiner stated that the scars were well 
nourished and not ulcerated.  The examiner added that the 
appellant did not raise the left upper extremity at the 
shoulder.

At an April 1999 VA examination, the examiner noted two 1/2-
inch scars in the left axilla, which were flat and not 
hypertrophic.  There was no keloid formation.  The examiner 
noted that one of the scars was from a stab wound.

The appellant' service-connected scar on the left lateral 
chest wall, residual of metal fragment wound, was described, 
at the January 1999 VA examination, as well healed, 
nontender, well nourished, and not ulcerated.  The evidence 
does not demonstrate that the scar is poorly nourished or 
ulcerative (Diagnostic Code 7803), or that it is tender and 
painful (Diagnostic Code 7804).  See 38 C.F.R. § 4.31 (1998).  
There is no indication that any part of the appellant's body 
is limited in function due to the scar on the left lateral 
chest wall, which is residual of a metal fragment wound.  See 
38 C.F.R. § 4118, Diagnostic Code 7805.

Accordingly, the preponderance of the evidence is against an 
increased rating.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

An increased evaluation for a scar on the left lateral chest 
wall, residual of metal fragment wound, is denied.


REMAND

At a June 1995 VA joints examination, the examiner reviewed 
the appellant's claims file.  He observed that the appellant 
walked very slowly with a limp.  The appellant wore a knee 
brace on his right knee and a knee sleeve on his left knee.

The left knee had range of motion from zero to 125 degrees.  
There was some crepitus on motion.  No definite redness, 
heat, or swelling was noted.  He had rather generalized 
tenderness to palpation.  No instability was noted.

An X-ray examination of the left knee showed no significant 
abnormality.

The diagnosis was overuse syndrome with degenerative changes 
of the left knee.

At an October 1997 VA joints examination, the appellant 
stated that ten years previously he had developed pain in his 
left knee.

The appellant's left knee had full extension and 145 degrees 
of flexion.  He had no swelling, effusion, or ligamentous 
laxity.  He had a trace of retropatellar crepitation.

The appellant's leg lengths were equal.

An X-ray examination revealed no narrowing of the articular 
cartilage, osteophyte formation, or loose bodies in the left 
knee.  Diagnosis was chondromalacia of the left patella.

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, a substantive or formal appeal, within the specific 
time limits established.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.302 (1998).  A May 1996 rating decision 
granted service connection for a left knee overuse syndrome 
but assigned a noncompensable rating.  The appellant filed in 
June 1996 a Notice of Disagreement with the assigned rating.  
The RO failed to provide to the appellant a statement of the 
case addressing that issue.  Thus, the appellant has been 
unable to perfect his appeal on that issue.

As part of a lengthy decision by the Board in November 1998, 
this issue was remanded to the RO with instructions to issue 
a supplemental statement of the case and advise the appellant 
of the requirements necessary to perfect his appeal of this 
issue.  Although the RO has complied diligently with most of 
the Board's November 1998 decision, the instructions 
regarding this particular issue appear to have been 
overlooked.  Remand instructions of the Board are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Full compliance with such instructions is 
mandated by law.  Id.

Accordingly, this case is REMANDED for the following 
additional development:

The RO should furnish the appellant and 
his representative with a statement of 
the case addressing the appellant's claim 
for an increased evaluation for his left 
knee disability.  The appellant should be 
advised of the requirements necessary to 
perfect his appeal on that issue.

No action is required of the appellant until he is contacted 
by the regional office.  Thereafter, the case should be 
returned to the Board, if appropriate.  The Board intimates 
no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals







